BARRY, Senior Judge,
Dissenting.
I respectfully dissent from the majority’s opinion that the arbitrator’s decision in this case failed to derive its “essence” from the bargaining agreement as required by Manheim Central Education Assoc. v. School District, 132 Pa.Commonwealth Ct. 94, 572 A.2d 31 (1990).
In the early 1970s campus police regularly jump-started stalled vehicles on campus until the practice was discontinued because a state-owned vehicle was damaged while jump-starting another vehicle. After that incident, cables were kept at the campus police office and made available on a sign-out system to students and staff. In 1985 a management directive once again assigned the task of jump-starting vehicles to campus police. The officers verbally objected to the assignment of the task but, according to the union, minimal time was required to perform this task until 1989 when student requests increased dramatically. The union steward filed a written *198grievance on February 26,1990, contending that jump-starting vehicles was outside the job description of police officers and subjected the officers to serious injury. An arbitrator chosen to resolve the dispute determined that the collective bargaining agreement gave management the right to define job content but the parties anticipated that only related duties would be assigned to bargaining unit positions. The arbitrator also determined that the failure to pursue the initial grievance was de minimis and could not be construed as acceptance by campus police of jump starting vehicles as bargaining unit work. The arbitrator sustained the grievance because the task of jump-starting vehicles was not reasonably related to the “essential function of police officers.” (Arbitrator’s Award, 2/15/91, p. 11.) The employer filed an immediate appeal.
The linchpin of the majority opinion is that the arbitrator ignored the time provisions of the grievance procedure by allowing the union to file the grievance five years after the task was assigned. Article 37, Section 2 provides that an employee “shall present the grievance orally or in writing to the employe’s immediate supervisor within 15 working days of the date of its occurrence, or when the employe knew or by reasonable diligence should have known of its occurrence.” The arbitrator’s decision dealt with the timeliness issue in light of the relevant contract terms. The courts have held that under the “essence” test “an arbitrator’s award is to be respected by the courts if it represents a reasonable interpretation of the labor agreement between the parties.” County of Centre v. Musser, 519 Pa. 380, 390, 548 A.2d 1194, 1198 (1988). Thus the question is one of reasonability, not whether the arbitrator’s interpretation is the correct one, nor whether we would have reached the same result. Moreover, we have held that timeliness is a procedural question and that if the subject matter of a dispute is arbitrable and the collective bargaining agreement does not prohibit the arbitrator from deciding procedural issues, the arbitrator’s decision is final. School District of City of Duquesne v. Duquesne Education Assoc., 475 Pa. 279, 380 A.2d 353 (1977); Upper Bucks County *199Area Vocational-Technical School Joint Committee v. Upper Bucks County Vocational-Technical School Education Assoc., 91 Pa.Commonwealth Ct. 463, 497 A.2d 943 (1985). Nothing in Article 37, or any other section of the collective bargaining agreement, prevents the arbitrator from deciding procedural issues. The parties bargained for the arbitrator’s interpretation of the collective bargaining agreement and we can find no basis to set aside the arbitrator’s determination that, considering the context in which this dispute arose, the failure to file a grievance at an earlier time could be seen as an acceptance of the practice by the union. (Arbitrator’s award, 2/15/91, p. 11.)
Finally, in Philadelphia Housing Authority v. Union of Security Officers # 1, 500 Pa. 213, 455 A.2d 625 (1983) and Musser, arbitrator’s decisions were reversed because of the outrageous conduct of the employees involved. I do not believe that delay in filing a grievance qualifies as outrageous conduct. A benefit of arbitration is the finality of the decision; this finality may be lost if we expand our scope of review to examine the arbitrator’s decision for all possible errors.